


110 HRES 1115 IH: Expressing support for designation of April

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1115
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Klein of Florida
			 (for himself, Mr. Mica,
			 Ms. Norton,
			 Mr. Brown of South Carolina,
			 Mr. Towns,
			 Mr. Bishop of Georgia,
			 Mr. Tanner,
			 Mr. Farr, Mr. Porter, Mr.
			 Sires, Mr. Duncan,
			 Mr. Wilson of South Carolina,
			 Mr. Coble,
			 Mr. Wamp, and
			 Mr. Walsh of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of April
		  16, 2008, as National Golf Day.
	
	
		Whereas the citizens of the United States value recreation
			 time and their ability to play golf;
		Whereas a coalition of the Club Managers Association of
			 America, the Golf Course Superintendents Association of America, the Ladies
			 Professional Golf Association, the National Golf Course Owners Association, the
			 Professional Golfers’ Association of America, the PGA TOUR, the United States
			 Golf Association, the World Golf Foundation, and the First Tee work together to
			 promote the game of golf, enhance access to golf, and raise public
			 understanding and appreciation of golf’s contributions to society;
		Whereas these professional and charitable organizations,
			 known as the allied golf associations, have joined together to celebrate
			 National Golf Day on April 16, 2008;
		Whereas golf annually attracts over 28,700,000
			 participants to over 16,000 public and private golf courses in the United
			 States;
		Whereas the United States golf economy annually accounts
			 for $76,000,000,000 worth of goods and services, generates a total economic
			 impact of $195,000,000,000, and creates 2,000,000 jobs with wage income of
			 $61,000,000,000;
		Whereas over 39,000,000 golf person trips are taken
			 annually, generating over $18,000,000,000 in travel and tourism
			 expenditures;
		Whereas through the assistance and support of the allied
			 golf associations and its members over $3,500,000,000 is raised annually for
			 charity at golf courses throughout the United States;
		Whereas the allied golf associations strive to be stewards
			 of the environment with such initiatives as using reclaimed water, limiting
			 high maintenance turf grass to less than 4 percent of a course, upgrading
			 irrigation systems, providing open space for wildlife habitats, and partnering
			 with organizations such as Audubon International to help manage property in an
			 environmentally sensitive manner;
		Whereas the allied golf associations have a tradition of
			 serving the military by offering golf programs for wounded military service
			 members and leading fundraising efforts for military-related charities;
			 and
		Whereas April 16, 2008, would be an appropriate day to
			 designate as National Golf Day: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the designation of a
			 National Golf Day to recognize the contributions golf makes to
			 the United States;
			(2)commends the
			 allied golf associations for their leadership in promoting the game of golf,
			 their efforts to make golf accessible, and their support of charitable
			 activities in the community; and
			(3)recognizes the recreational benefits of
			 golf and the importance of golf to the economy of the United States.
			
